NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DAVID MICHAEL YOUNGER,                            No. 18-55948

                Plaintiff-Appellant,              D.C. No. 5:15-cv-01964-SVW-JC

 v.
                                                  MEMORANDUM*
G. WIELENGA, Captain for S.B. County
Sheriffs Dept., in his/her individual capacity;
et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      David Michael Younger, a federal prisoner and former pretrial detainee,

appeals pro se from the district court’s summary judgment in his civil rights action

brought under Bivens v. Six Unknown Named Agents of Federal Bureau of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Narcotics, 403 U.S. 388 (1971), alleging that defendants’ surveillance policy

violated his rights to bodily privacy and religious freedom. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Torres v. City of Madera, 648 F.3d
1119, 1123 (9th Cir. 2011). We affirm.

      To the extent that a Bivens remedy exists for Younger’s Fourteenth

Amendment right to bodily privacy claim and First Amendment free exercise

claim, the district court properly granted summary judgment because Younger

failed to raise a genuine dispute of material fact as to whether defendants’ policy

was not reasonably related to legitimate penological interests. See Turner v.

Safley, 428 U.S. 78, 89-91 (1987) (stating that a regulation impinging on First

Amendment rights is valid if it is reasonably related to legitimate penological

interests and articulating the factors for determining whether a prison regulation is

reasonably related to a legitimate penological interest); Byrd v. Maricopa Cty. Bd.

of Supervisors, 845 F.3d 919, 923 (9th Cir. 2017) (applying Turner rational

relationship test to pretrial detainee’s right to bodily privacy claim, and explaining

that prison policy that allows for infrequent, irregular, or from a distance

observation may not constitute a constitutional violation); see also Ziglar v. Abassi,

137 S. Ct. 1843, 1857 (2017) (cautioning against further extensions of Bivens to

                                           2                                    18-55948
“new” contexts and requiring a special factors analysis before extending the Bivens

remedy).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  18-55948